DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 02/15/2022 does not place the Application in condition for allowance.

Status of the Claims
Claims 1, 3-5 and 7-20 are currently pending.  In response to Office Action mailed on 04/06/2021, Applicant has amended claims 1, 13 and 18, and cancelled claim 2.   Claims 13-20 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claim 1, all rejections from the Office Action mailed on 10/08/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Interpretation
Claim 1 as amended recites “the dielectric layer does not directly contact the carrier” in line 15, which is supported by the original disclosure as filed.  Figure 3 of instant application 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weidman et al. (US 2010/0051085 A1).
Regarding claim 1, Weidman discloses a solar cell (solar cell 1300 as shown in figure 13N which is formed by the process steps shown in figures 13A-13N) ([0079-0101]), comprising: 
a plurality of doped regions (n-doped or first doped regions 1341) (figures 13F-13G and [0089]); 
a dielectric layer (1332) that is disposed on the plurality of doped regions (1341) (see figures 13H-13I and [0093]);
a plurality of metal contacts (contacts 1361 that are formed only on the n-doped regions 1341 are interpreted as the claimed metal contacts as they are made of metal, [0095] – hereafter referred as n-type contacts 1361) that is disposed on the dielectric layer (1332) and is electrically connected to the plurality of doped regions (1341) through contact holes (1335) in the dielectric layer (1332) (figures 13I-13K, and [0094-0096]);
insulating material (1391), which reads on instant claimed carrier, disposed over the plurality of metal contacts (n-type contacts 1361), wherein the plurality of metal contacts (n-type contacts 1361) are disposed between the dielectric layer (1332) and the carrier (1391) (figure 13L and [0097]) (see also claim 16 that shows plan view of the carrier or insulating material 1391); 
a bonding agent (contacts 1361 that are formed only on p-doped region 1342 are interpreted as the claimed bonding agent at it connects or attaches 1391 to other layers of the device  – hereafter referred as p-type contacts 1361) that bonds or attaches the carrier (1391) to the solar cell, the bonding agent (p-type contacts 1361) being disposed between adjacent metal contacts (n-type contacts 1361) of the plurality of metal contacts (n-type contacts 1361), and between the carrier (1391) and the dielectric layer (1332) (figure 13L and [0097]);
a first set of vias (holes 1395) in the carrier (1391) ([0097], figures 13L and 16) and 
a first metal connection (patterned metal structure 223, or combination of patterned metal structure 223 and conductive material 1392) to an adjacent solar cell (patterned metal structure 223 of interconnect structure 220 provides a conductive path 1360 to be connected to adjacent solar cell - [0098], figures 13N and 11A), the first metal connection (223) being electrically connected to the solar cell through the first set of vias (1395) (vias 1395 are filled with conducting material 1392 to provide the electrical connection) (figure 13N and [0098-0099]),
wherein the dielectric layer (1332) does not directly contact the carrier (1391) (see figure 13L-13N that shows no direct contact between 1332 and 1391) (note that 
Regarding claim 3, Weidman further discloses that the carrier (1391) is attached on a backside of the solar cell (see figure 13N).
Regarding claim 4, Weidman further discloses that the carrier (1391) covers an entire backside of the solar cell (see figure 13N).
Regarding claim 5, Weidman further discloses a first set of metal pads (patterned 1362s that are connected to only n-type region 1341; 1362s are made of metal) ([0095]) of the solar cell, wherein the first metal connection (223) is connected to the first set of metal pads (1362) through the first set of vias (1395) (figures 13J, 13K, 13M and 13N) ([0097-0099]).  Weidman further discloses a second set of vias (1396) in the carrier (1391) ([0097], figures 13L and 16); and a second metal connection (patterned metal structures 221) that electrically connects to a second set of metal pads (patterned 1362s that are connected to only p-type region 1342; 1362s are made of metal) ([0095]) of the solar cell through the second set of vias (1396) (figures 13J, 13K, 13M and 13N) ([0097-0099]).  
Regarding claim 7, Weidman further discloses that the carrier (1391) comprises epoxy, which is an organic material ([0097]).
Regarding claim 9, Weidman further discloses that the first metal connection (patterned metal structure 223) comprises a narrow strip of metal (see figure 13N) and “a narrow strip of material” is defined as tape (see google definition of “Tape” as provided on 12/07/2020).  Thus, Weidman implicitly discloses that the first metal connection (223) comprises a conductive tape.

Regarding claim 12, Weidman further discloses that the first metal connection (223+1392) comprises a conductive paste (conductive material 1392 that includes a conductive paste) in the first set of vias (1395) ([0098]).  Weidman explicitly discloses that the first metal connection (223+1392) comprises a patterned metal structure (223), which is a narrow strip of metal (see figure 13N).  Tape is defined as “a narrow strip of material” (see google definition of “Tape” as provided on 12/07/2020).  Thus, Weidman implicitly discloses that the first metal connection comprises a metal tape (223) electrically connected to the first set of vias (1395) (figure 13N).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weidman as applied to claim 1 above, and further in view of Mori et al. (JP 2011-054831 A1) (refer to Online Machine Translation as provided on 12/07/2020).
Regarding claim 8, Weidman discloses the solar cell as discussed above with respect to claim 1.  Weidman further discloses that the carrier (1391) comprises polymeric material such as epoxy, silicone or other similar material ([0097]).  However, Weidman is silent as to whether the carrier (1391) comprises a material selected from the group consisting of polyimide, polyethylene terephthalate and silicon carbide.
Mori discloses a back-contact type solar cell (1 or 23) (figures 1-14), similar to Weidman, wherein a carrier (insulating film 9) comprises epoxy or polyimide resin ([0062]).  Thus, Mori explicitly discloses that epoxy and polyimide are art-recognized equivalent materials that are used to form the insulating film or layer of a back-contact type solar cell.
. 

Response to Arguments
Applicant's arguments with respect to claims 1, 3-5 and 7-12 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
The arguments regarding Mori reference is moot in view of withdrawal of the rejection.  Mori explicitly shows direct contact between dielectric layer (5) and carrier (9) (figure 2), and therefore, does not teach indirect or not direct contact between dielectric layer (5) and carrier (9) as required by instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2010/0200058A1 A1 to Funakoshi et al. discloses a back contact type solar cells comprising doped regions (104, 105), metal contacts (106, 107) bonding agent (120), dielectric layer (103) and carrier (111) as required by instant claims.  Funakoshi only fails to disclose set of vias in the carrier (111). 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/GOLAM MOWLA/Primary Examiner, Art Unit 1721